DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/17/2022. 
2.	Claims 7 and 8 are canceled.
3.	Claims 20-34 have been added.
4.	Claims 1-6 and 9-34 are currently pending and have been considered below.

Response to Arguments
5.          Applicant's arguments filed on 02/17/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
In regard to 101 rejection, the Applicant has provided arguments, “… Applicant has amended the independent claims to include “signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine” to address the Examiner’s concerns. Although Applicant does not necessarily agree that the claims are directed to an abstract idea as alleged, Applicant respectfully submits that, even if the claims are directed to an abstract idea, the claims are integrated into a practical application of the abstract idea and/or amount to significantly more than the abstract idea.” (page 4).

In response to argument:
 
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Regarding independent Claim 1, we recognize that the limitations “determining at least one of a frequency, amplitude, or gravitational force of the captured vibration; determining a segment of a multi-segment vibration frequency spectra spectrum that bounds the captured vibration based on the frequency of the captured vibration; calculating a vibration severity unit for the captured vibration based on the determined segment and at least one of a peak value of the amplitude or the gravitational force; wherein calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing values by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment, and wherein a first severity normalizing value of the plurality of normalizing values is calculated by dividing the frequency of the captured vibration by a low-end frequency value of a mid-segment of the multi-segment vibration frequency spectrum”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine; generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine” are additional elements.
The claim limitation “capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine”, is recited at a high level of generality, and are considered to be insignificant data gathering steps. As shown in the prior art, Lofall US 6484109 (hereinafter, Lofall) (Abstract), and Cloutier et al. US 2015/0248828 (hereinafter, Cloutier) ([0006]), both show that capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine is nothing more than data collection activity for gathering parameters using a well-known conventional sensor components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself.
Further, the claim recites “generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine”, but said limitations are recited at a high level of generality, and may amount to no more than an alert or message concerning performing maintenance, which is simply extra-solution output of results using a well-known conventional computer components and activity previously known in the industry in order to execute an abstract idea, which also does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. As shown in the prior art, Lofall (column 4, lines 1-13, column 9, lines 18-26, column 11, lines 51-53), and Cloutier ([0006], [0025], [0036]), both show that generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine, are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, such that it amounts to no more than outputting or signaling a predictive maintenance messages. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are recited at a high level of generality, such as there is no specific industrial machine being recited. In addition, the claim does not also recite any specific steps of maintenance actions or services that would integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

6.	The objection to Fig. 322 has been withdrawn in view of the amendment.

7.	The objection to the specification has been withdrawn in view of the amendment.

8.	The 35 U.S.C. 112, first paragraph rejection of claims 7-11 has been withdrawn in view of the amendment.

9.	The 35 U.S.C. 101 rejection of claims 1-6 and 9-19 has been maintained (see, the rejection below).

10.	Double patent rejection of claims 1, 3, 5, and 12-19 is maintained because the Applicant acknowledges the double patent rejections but defers filing a terminal disclaimer until allowance of a pending claims.


Claim Rejections - 35 USC § 101 
11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12. 	Claims 1-6 and 9-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	 A method of predicting a service event from vibration data, comprising:
 	capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine;
 	determining at least one of a frequency, amplitude, or gravitational force of the captured vibration;
 	determining a segment of a multi-segment vibration frequency spectra spectrum that bounds the captured vibration based on the frequency of the captured vibration;
 	calculating a vibration severity unit for the captured vibration based on the determined segment and at least one of a peak value of the amplitude or the gravitational force; 
  	generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and
 	signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine,
 	wherein calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing values by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment, and 
 	wherein a first severity normalizing value of the plurality of normalizing values is calculated by dividing the frequency of the captured vibration by a low-end frequency value of a mid-segment of the multi-segment vibration frequency spectrum.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “determining at least one of a frequency, amplitude, or gravitational force of the captured vibration; determining a segment of a multi-segment vibration frequency spectra spectrum that bounds the captured vibration based on the frequency of the captured vibration; calculating a vibration severity unit for the captured vibration based on the determined segment and at least one of a peak value of the amplitude or the gravitational force; wherein calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing values by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment, and wherein a first severity normalizing value of the plurality of normalizing values is calculated by dividing the frequency of the captured vibration by a low-end frequency value of a mid-segment of the multi-segment vibration frequency spectrum” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements in the claim are only capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine; generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and
signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine. The limitation capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine is recited at a high level of generality, and are considered to be insignificant data gathering steps. 
The claim limitations “generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine”, are recited at a high level of generality also be considered extra-solution activity because generating a signal “for executing a maintenance action”  and “signaling a predictive maintenance server to execute the maintenance action” may amount to no more than an alert or message concerning performing maintenance, which is simply extra-solution output of results using a computer (i.e., a generic computer structures performing a generic computer function of outputting information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine; generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; and signaling a predictive maintenance server to execute the maintenance action on the portion of the industrial machine are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-6, 9, 11-15, and 20-30, add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claims 16 and 31, add the additional element of “wherein the portion of the industrial machine is a moving part”. However, this limitation is recited at a high level of generality and well-understood, routine, and conventional generic component previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 17 and 32, add the additional element of “wherein the portion of the industrial machine is a structural member supporting a moving part”. However, this limitation is recited at a high level of generality and well-understood, routine, and conventional generic component previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 18 and 33, add the additional element of “wherein the portion of the industrial machine is a motor”. However, this limitation is recited at a high level of generality and well-understood, routine, and conventional generic component previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 19 and 34, add the additional element of “wherein the portion of the industrial machine is a drive shaft”. However, this limitation is recited at a high level of generality and well-understood, routine, and conventional generic component previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Independent claim 10, the claim is rejected with the same rationale as in claim 1.
Examiner’s Note
13.	 Claims 1-6 and 9-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

14.	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or make obvious the claim invention in claim 1 “wherein calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing values by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment, and wherein a first severity normalizing value of the plurality of normalizing values is calculated by dividing the frequency of the captured vibration by a low-end frequency value of a mid-segment of the multi-segment vibration frequency spectrum” in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
 	The prior art of record does not teach or make obvious the claim invention in claim 10 “wherein calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing values by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment, and wherein a second severity normalizing value of the plurality of normalizing values is calculated by dividing a high-end frequency value of mid-segment of the multi-segment vibration frequency spectrum by the frequency of the captured vibration” in combination with the rest of the claim limitations as claimed and defined by the Applicant.  

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864